DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eshun et al. (US 2008/0315266) (hereafter Eshun), in view of Tega et al. (US 2012/0217513) (hereafter Tega), in further view of Anderson et al. (US 2010/0207173) (hereafter Anderson). 
Regarding claim 1, Eshun discloses a method comprising: 
forming Shallow Trench Isolation (STI) regions 20 (Fig. 6, paragraph 0103) in a substrate 8’ (Fig. 6, paragraph 0102); 
forming a deep well region 110 (Fig. 6, paragraph 0103) of a first conductivity type (“second conductivity type” in paragraph 0102; and see Fig. 6, wherein 110 is the portion of 8’) in the substrate 8’ (Fig. 6), wherein the deep well region 110 (Fig. 6) extends to a top-most surface of the substrate 8’ (Fig. 6); 
implanting (see paragraphs 0107 and 0004: Eshun discloses implanting (see paragraph 0107) a portion of the deep well region to form a first gate 16 (Fig. 7, paragraph 0107). In addition, Eshun discloses the body (see paragraph 0004) of the transistor and the gate of the transistor form a reverse- biased pn junction with depletion regions both in the gate and in the body, therefore, the JFET can bea depletion mode device with high input impedance. Thus, one of ordinary skill in the art would recognize that Eshun teaches the above limitations, since the body 16 (Eshun Fig. 2, paragraph 0083) is the same structure, same conductivity type, and same material as the first gate of the claimed invention retaining the same material properties.) a portion of the deep well region to form a first gate 16 (Fig. 7, paragraph 0107); 
implanting (see paragraph 0104) the deep well region 110 (Fig. 6) to form a well region 36 (Fig. 7, paragraph 0104), wherein the well region (see paragraph 0104, wherein “Each of the at least one body reach through 36, the source 40, the drain 42, and the gate 44 is formed by the same processing steps and has the same structure as in the first exemplary structure”; and see paragraph 0084, wherein “first conductivity type”) and the first gate (see paragraph 0104, wherein “pn junction is formed between the body 16 and the substrate layer 110”) are of a second conductivity type opposite the first conductivity type; 
performing an implantation to form a channel region 54 (Fig. 8, paragraph 0108) over the first gate, wherein the channel region 54 (Fig. 8) is of the first conductivity type (see paragraph 0108, wherein “The hyperabrupt junction layer 54 has the same structural characteristics as in the first embodiment of the present invention” and see paragraph 0092, wherein “second conductivity type”); 
implanting (see paragraph 0104) a portion of the deep well region overlying the channel region to form a second gate 44 (Fig. 7, paragraph 0104) of the second conductivity type (see paragraph 0088, wherein “first conductivity type”), wherein the second gate (see Fig. 7) extends to the top-most surface of the substrate; 
performing a first source/drain implantation (see paragraph 0104) to form a first source/drain region 40 (Fig. 7, paragraph 0104) and a second source/drain region 42 (Fig. 7, paragraph 0104) on opposite sides of the second gate 44 (Fig. 7), wherein the first 40 (Fig. 7) and second source/drain regions 42 (Fig. 7) are of the first conductivity type (see paragraph 0086, wherein “second conductivity type”), and are connected (see Fig. 8) to the channel region, and wherein the first source/drain region (see Figs. 7 and 8) and the second source/drain region overlap the channel region and the first gate; and 
performing a second source/drain implantation (see paragraph 0086) to form second source/drain regions for the MOS device.  
Eshun does not disclose forming a deep well region by implanting impurities into the substrate.
Tega discloses forming a deep well region 201 (Fig. 2A, paragraph 0067) by implanting impurities into the substrate 203 (Fig. 2A, paragraph 0067).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Eshun to include the step of forming a deep well region by implanting impurities into the substrate, as taught by Tega, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing ex-situ doping from the methods either in-situ doping or ex-situ doping; if this leads to the anticipated success, in the instant case providing a method of forming a substrate with a desired conductivity for device operation.
Eshun and Tega do not disclose the well region forms a ring encircling the first gate in a plan view; and forming a gate stack for a Metal-Oxide-Semiconductor (MOS) device over the substrate.
Anderson discloses the well region 44 (Fig. 3B, paragraph 0025) forms a ring (see Fig. 3A, wherein 40 is formed vertically below 50; and see Fig. 3B, wherein 44 is encircling 50) encircling the first gate 40 (Fig. 3A, paragraph 0025) in a plan view; and forming a gate stack 60 (Fig. 6A, paragraph 0034) for a Metal-Oxide-Semiconductor (MOS) device over the substrate 10 (Fig. 6A, paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Eshun in view of Tega to include the well region forms a ring encircling the first gate in a plan view; and forming a gate stack for a Metal-Oxide-Semiconductor (MOS) device over the substrate, as taught by Anderson, since a second-conductivity-type reach-through region 44 (Anderson, Fig. 4A, paragraph 0025) is formed around and directly on the peripheral surfaces of the inner first-conductivity-type buried semiconductor layer 30 (Anderson, Fig. 4A, paragraph 0025) such that the second-conductivity-type reach-through region/ well region 44 (Anderson, Fig. 4A, paragraph 0026) can provide electrical contact to the lower gate region 40 (Anderson, Fig. 4A, paragraph 0026). In addition, since additional dopants (Anderson, paragraph 0031) of the first conductivity type and the second conductivity type are implanted into various portions the semiconductor substrate 8 (Anderson, Fig. 6A, paragraph 0031) to increase doping concentrations in the implanted portions such that the increased dopant concentrations reduces the resistance of the implanted semiconductor portions.
Regarding claim 2, Eshun in view of Tega and Anderson discloses the method of claim 1, however Eshun and Tega do not disclose covering interfaces between adjacent STI regions and source/drain regions with resistive protective oxide regions.  
Anderson discloses covering interfaces (interface between 56 and 20A in Fig. 6A) between adjacent STI regions 20A (Fig. 6A, paragraph 0034) and source/drain regions (56 and 58 in Fig. 6A, paragraph 0033) with resistive protective oxide regions (“second ion implantation mask” in paragraph 0034).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Eshun in view of Tega to include covering interfaces between adjacent STI regions and source/drain regions with resistive protective oxide regions, as taught by Anderson, since the shallow trench isolation structures (20A, 20B, 20C, 20D) (Anderson, Fig. 7A, paragraph 0020) laterally surrounding and isolates portions of the semiconductor layer 10 (Anderson, Fig. 7A, paragraph 0020) electrically isolates the gate 60 (Anderson, Fig. 6A, paragraph 0034) and the source/drain regions (Anderson, 56 and 58 in Fig. 6A, paragraph 0033).
Regarding claim 3, Eshun further discloses the method of claim 1, further comprising forming a junction field effect transistor (JFET) (see paragraph 0004, wherein “JFET”), the JFET comprising the first source/drain region 40 (Fig. 8), the second source/drain region 42 (Fig. 8), the first gate 16 (Fig. 8), the second gate 44 (Fig. 8), and the channel region 54 (Fig. 8).  
Regarding claim 4, Eshun further discloses the method of claim 3, further comprising connecting a voltage source (see paragraph 0125, wherein “a direct current (DC) voltage bias may be applied between the gate 44 and the body 16”) to the first gate 16 (Fig. 8) to provide a first voltage and connecting the voltage source (see “direct current (DC) voltage bias” in paragraph 0125) to the second gate 44 (Fig. 8) to provide a second voltage.  
Regarding claim 5, Eshun further discloses the method of claim 4, further comprising forming a depletion region (see paragraph 0095, wherein “depletion regions are formed in each of the gate 44, the hyperabrupt junction layer 54, and the body”) between the first gate 16 (Fig. 8) and the channel region 54 (Fig. 8).  
Regarding claim 6, Eshun further discloses the method of claim 4, further comprising forming a depletion region (see paragraph 0095, wherein “depletion regions are formed in each of the gate 44, the hyperabrupt junction layer 54, and the body”) between the second gate 44 (Fig. 8) and the channel region 54 (Fig. 8).  
Regarding claim 7, Eshun further discloses the method of claim 4, further comprising adjusting (see paragraph 0125, wherein “In one operation mode, a direct current (DC) voltage bias may be applied between the gate 44 and the body 16 to form a reversed biased pn junction between the gate 44 and the hyperabrupt junction layer 54 and a forward biased pn junction between the body 16 and the hyperabrupt junction layer 54”) the first voltage and the second voltage to turn on a channel in the channel region 54 (Fig. 8).  
Regarding claim 15, Eshun discloses a method comprising: 
forming a deep well region 110 (Fig. 6, paragraph 0103) of a first conductivity type (“second conductivity type” in paragraph 0102; and see Fig. 6, wherein 110 is the portion of 8’) in a semiconductor substrate 8’ (Fig. 6, paragraph 0102), wherein the deep well region 110 (Fig. 6) extends to a top-most surface of the semiconductor substrate 8’ (Fig. 6); 
forming Shallow Trench Isolation (STI) regions 20 (Fig. 6, paragraph 0103) in the semiconductor substrate 8’ (Fig. 6); 
forming a channel region 54 (Fig. 8, paragraph 0108) in the semiconductor substrate 8’ (Fig. 8), wherein the channel region is of a first conductivity type; 
implanting (see paragraph 0104) the deep well region 110 (Fig. 6) to form a well region 36 (Fig. 7, paragraph 0104), wherein the well region (see paragraph 0104, wherein “Each of the at least one body reach through 36, the source 40, the drain 42, and the gate 44 is formed by the same processing steps and has the same structure as in the first exemplary structure”; and see paragraph 0084, wherein “first conductivity type”) is of a second conductivity type opposite the first conductivity type; 
implanting (see paragraph 0104) the deep well region to form a first gate 44 (Fig. 7, paragraph 0104) overlying and contacting the channel region 54 (Fig. 8), wherein the first gate 44 (Fig. 7) extends to the top-most surface of the semiconductor substrate 8” (Fig. 7); 
forming a Metal-Oxide-Semiconductor (MOS) device (“MOSFET” in paragraph 0089), wherein source/drain regions (40 and 42 in Fig. 8) of the MOS device are implanted (see paragraph 0083, wherein “various portions of the active region 12 are doped by masked ion implantation steps, thereby forming components of the inventive semiconductor device, for example, at least one body reachthrough 36, at least one buried doped layer reachthrough 38, a source 40, a drain 42, and a gate 44”) while implanting the deep well region 110 (Fig. 7) to form the first gate 44 (Fig. 7); 
implanting the deep well region to form a second gate 16 (Fig. 8, paragraph 0107) underlying and contacting the channel region 54 (Fig. 8), wherein the first gate 44 (Fig. 8) and the second gate 16 (Fig. 8) are of a second conductivity type (see paragraph 0088, wherein “first conductivity type”; and see paragraph 0104, wherein “pn junction is formed between the body 16 and the substrate layer 110”) opposite the first conductivity type; and 
implanting (see paragraph 0104) the deep well region to form a first source/drain region 40 (Fig. 7, paragraph 0104) and a second source/drain region 42 (Fig. 7, paragraph 0104) over and contacting the channel region 54 (Fig. 8), wherein the first 40 (Fig. 7) and the second source/drain regions 42 (Fig. 7) are on opposite sides of the first gate 44 (Fig. 7), and are of the first conductivity type (see paragraph 0086, wherein “second conductivity type”).  
Eshun does not disclose forming a deep well region by implanting impurities into the substrate.
Tega discloses forming a deep well region 201 (Fig. 2A, paragraph 0067) by implanting impurities into the substrate 203 (Fig. 2A, paragraph 0067).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Eshun to include the step of forming a deep well region by implanting impurities into the substrate, as taught by Tega, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing ex-situ doping from the methods either in-situ doping or ex-situ doping; if this leads to the anticipated success, in the instant case providing a method of forming a substrate with a desired conductivity for device operation.
Eshun and Tega do not disclose the well region forms a well ring in a plan view; and 
the well ring encircles the second gate. 
Anderson discloses the well region 44 (Fig. 3B, paragraph 0025 forms a well ring 44 (Fig. 3B) in a plan view; and 
the well ring 44 (Fig. 3B) encircles the second gate 40 (Fig. 3A, paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Eshun in view of Tega to include the well region forms a well ring in a plan view; and the well ring encircles the second gate, as taught by Anderson, since a second-conductivity-type reach-through region 44 (Anderson, Fig. 4A, paragraph 0025) is formed around and directly on the peripheral surfaces of the inner first-conductivity-type buried semiconductor layer 30 (Anderson, Fig. 4A, paragraph 0025) such that the second-conductivity-type reach-through region/ well region 44 (Anderson, Fig. 4A, paragraph 0026) can provide electrical contact to the lower gate region 40 (Anderson, Fig. 4A, paragraph 0026). 
Regarding claim 16, Eshun further discloses the method of claim 15, further comprising shorting (see paragraph 0094, wherein the varactor includes an ion-implanted hyperabrupt junction; and see paragraph 0095, wherein the hyperabrupt junction layer 54) the first source/drain region 40 (Fig. 8) with the second source/drain region 42 (Fig. 8).  
Regarding claim 17, Eshun further discloses the method of claim 16, further comprising forming a first varactor (see paragraph 0094, wherein the varactor includes an ion-implanted hyperabrupt junction; and see paragraph 0095, wherein the hyperabrupt junction layer 54) between the first gate 44 (Fig. 8) and the channel region 54 (Fig. 8), wherein the first source/drain region 40 (Fig. 8), the second source/drain region 42 (Fig. 8), and the channel region 54 (Fig. 8) are used as a first capacitor electrode (see “capacitor” in paragraph 0127; and see paragraph 0095, wherein “Since the hyperabrupt junction layer 54 has a doping of the opposite type as the gate 44 and the body 16, pn junctions are formed between the hyperabrupt junction layer 54 and each of the gate 44 and the body 16.”).  
Regarding claim 18, Eshun further discloses the method of claim 16, further comprising forming a second varactor (see paragraph 0094, wherein the varactor includes an ion-implanted hyperabrupt junction; and see paragraph 0095, wherein the hyperabrupt junction layer 54) between the second gate 16 (Fig. 8) and the channel region 54 (Fig. 8) and forming a third varactor (see paragraph 0095, wherein “Since the hyperabrupt junction layer 54 has a doping of the opposite type as the gate 44 and the body 16, pn junctions are formed between the hyperabrupt junction layer 54 and each of the gate 44 and the body 16.”) between the well region 36 (Fig. 8) and the channel region 54 (Fig. 8).  
Regarding claim 19, Eshun in view of Tega and Anderson discloses the method of claim 15, however Eshun and Tega do not disclose forming a pickup region in a top portion of the deep well region, the pickup region being between STI regions.  
Anderson discloses forming a pickup region 48 (Fig. 6A, paragraph 0034) in a top portion of the deep well region 10 (Fig. 6A), the pickup region 48 (Fig. 6A) being between STI regions (20B and 20C in Fig. 6A, paragraph 0035).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Eshun in view of Tega to include forming a pickup region in a top portion of the deep well region, the pickup region being between STI regions, as taught by Anderson, since the lower gate contact region 48 (Anderson, Fig. 6A, paragraph 0042) provides an electrical connection of the lower gate region 40 (Anderson, Fig. 6A, paragraph 0042) to other devices. 

Allowable Subject Matter
1. 	Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 8 would be allowable because a closest prior art, Eshun et al. (US 2008/0315266), discloses performing an implantation to form a channel region 54 (Fig. 8, paragraph 0108) over the first gate 16 (Fig. 7) but fails to disclose adjusting the first voltage and the second voltage to pinch off a channel in the channel region. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: adjusting the first voltage and the second voltage to pinch off a channel in the channel region in combination with other elements of the base claims 4, 3, and 1. 
	In addition, claim 20 would be allowable because a closest prior art, Eshun et al. (US 2008/0315266), discloses the well region 36 (Fig. 7, paragraph 0104) and the deep well region 110 (Fig. 6) but fails to disclose forming a fourth varactor between the well region and the deep well region, wherein the pickup region is used to access the fourth varactor. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: forming a fourth varactor between the well region and the deep well region, wherein the pickup region is used to access the fourth varactor in combination with other elements of the base claims 19 and 15.

3. 	Claims 9-14 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Eshun et al. (US 2008/0315266), discloses implanting (see paragraph 0104) the deep well region 110 (Fig. 6) to form a well 36 (Fig. 7, paragraph 0104); implanting a portion of the deep well region 110 (Fig. 8) overlying the channel region 54 (Fig. 8) to form a first top gate 44 (Fig. 7, paragraph 0104); the isolation region 20 (Fig. 8); and performing a first source/drain implantation (see paragraph 0104) to form a first source region 40 (Fig. 7, paragraph 0104) and a first drain region 42 (Fig. 7, paragraph 0104) but fails to disclose implanting the deep well region to form a well ring extending from a top surface of the substrate to the bottom gate, wherein the well ring and the bottom gate are of a second conductivity type opposite the first conductivity type, and wherein the well ring encircles the bottom gate; implanting a portion of the deep well region overlying the channel region to form a first top gate and a second top gate of the second conductivity type, wherein an interface between the channel region and the first top gate is substantially coplanar with a bottom surface of an isolation region extending from a top surface of the substrate into the substrate, and the isolation region has an edge contacting the first top gate; and performing a first source/drain implantation to form a first source region and a second source region on opposite sides of the first top gate and the second top gate and a first drain region between the first top gate and the second top gate, wherein the first source region, the second source region, and the first drain region are of the first conductivity type, and wherein the first source region, the second source region, and the first drain region overlap the channel region and the bottom gate, and wherein a first shortest distance between the first drain region and the first top gate is substantially different from a second shortest distance between the first source region and the first top gate. Additionally, the prior art does not teach or suggest a method comprising: implanting the deep well region to form a well ring extending from a top surface of the substrate to the bottom gate, wherein the well ring and the bottom gate are of a second conductivity type opposite the first conductivity type, and wherein the well ring encircles the bottom gate; implanting a portion of the deep well region overlying the channel region to form a first top gate and a second top gate of the second conductivity type, wherein an interface between the channel region and the first top gate is substantially coplanar with a bottom surface of an isolation region extending from a top surface of the substrate into the substrate, and the isolation region has an edge contacting the first top gate; and performing a first source/drain implantation to form a first source region and a second source region on opposite sides of the first top gate and the second top gate and a first drain region between the first top gate and the second top gate, wherein the first source region, the second source region, and the first drain region are of the first conductivity type, and wherein the first source region, the second source region, and the first drain region overlap the channel region and the bottom gate, and wherein a first shortest distance between the first drain region and the first top gate is substantially different from a second shortest distance between the first source region and the first top gate in combination with other elements of claim 9.

A closest prior art, Eshun et al. (US 2008/0315266), discloses a method comprising: forming a deep well region 110 (Fig. 6, paragraph 0103) of a first conductivity type (“second conductivity type” in paragraph 0102; and see Fig. 6, wherein 110 is the portion of 8’) in a substrate 8’ (Fig. 6, paragraph 0102), wherein the deep well region 110 (Fig. 6) extends to a top-most surface of the substrate 8’ (Fig. 6); implanting (see paragraphs 0107 and 0004: Eshun discloses implanting (see paragraph 0107) a portion of the deep well region to form a first gate 16 (Fig. 7, paragraph 0107). In addition, Eshun discloses the body (see paragraph 0004) of the transistor and the gate of the transistor form a reverse- biased pn junction with depletion regions both in the gate and in the body, therefore, the JFET can bea depletion mode device with high input impedance. Thus, one of ordinary skill in the art would recognize that Eshun teaches the above limitations, since the body 16 (Eshun Fig. 2, paragraph 0083) is the same structure, same conductivity type, and same material as the first gate of the claimed invention retaining the same material properties.) a portion of the deep well region to form a bottom gate 16 (Fig. 7, paragraph 0107); implanting (see paragraph 0104) the deep well region 110 (Fig. 6) to form a well 36 (Fig. 8); implanting a portion of the deep well region 110 (Fig. 8) overlying and contacting the bottom gate to form a channel region 54 (Fig. 8, paragraph 0108) of the first conductivity type (see paragraph 0108, wherein “The hyperabrupt junction layer 54 has the same structural characteristics as in the first embodiment of the present invention” and see paragraph 0092, wherein “second conductivity type”); implanting a portion of the deep well region 110 (Fig. 8) overlying the channel region 54 (Fig. 8) to form a first top gate 44 (Fig. 7, paragraph 0104); the isolation region 20 (Fig. 8); and performing a first source/drain implantation (see paragraph 0104) to form a first source region 40 (Fig. 7, paragraph 0104) and a first drain region 42 (Fig. 7, paragraph 0104) but fails to teach implanting the deep well region to form a well ring extending from a top surface of the substrate to the bottom gate, wherein the well ring and the bottom gate are of a second conductivity type opposite the first conductivity type, and wherein the well ring encircles the bottom gate; implanting a portion of the deep well region overlying the channel region to form a first top gate and a second top gate of the second conductivity type, wherein an interface between the channel region and the first top gate is substantially coplanar with a bottom surface of an isolation region extending from a top surface of the substrate into the substrate, and the isolation region has an edge contacting the first top gate; and performing a first source/drain implantation to form a first source region and a second source region on opposite sides of the first top gate and the second top gate and a first drain region between the first top gate and the second top gate, wherein the first source region, the second source region, and the first drain region are of the first conductivity type, and wherein the first source region, the second source region, and the first drain region overlap the channel region and the bottom gate, and wherein a first shortest distance between the first drain region and the first top gate is substantially different from a second shortest distance between the first source region and the first top gate as the context of claim 9. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 10-14 depend on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813